Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              August 02, 2019

The Court of Appeals hereby passes the following order:

A19D0550. RUTH FALLS-MILLER et al. v. SAVANNAH-CHATHAM
    COUNTY PUBLIC SCHOOL BOARD et al.

      Upon consideration of the application for discretionary review, it is hereby
DENIED.
      The respondent’s request for a frivolous appeal penalty is also hereby
DENIED. See Court of Appeals Rule 41 (b); Ridely v. Turner, 335 Ga. App. 108, 113
(6) (778 SE2d 844) (2015).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/02/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.